DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 41 is objected to because of the following informalities:  in clam 41, line 1, “the side” lacks clear antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-28, 30-33, 35, 37, 39, 40, 42 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Da Silva US 6,240,755 (hereinafter Da Silva).
Re Claim 22. (New)

Re Claim 23. (New) 
Da Silva discloses the handle unit according to claim 22, wherein in the rest position (Fig.2), the locking cylinder (16) is covered by the handle portion (26).
Re Claim 24. (New)
Da Silva discloses the handle unit according to claim 22, wherein the handle portion (26) comprises an access opening (at 16, handle end 32 in Fig.1), whereby the locking cylinder (16) is accessible from outside at least in the operating position (Fig.3), wherein a cover element (36) is arrangeable, so that the access opening can be closed by the cover element (36; Fig. 1,3).
Re Claim 25. (New) 
Da Silva discloses the handle unit according to claim 22, wherein the cover element (36) at least sectionally surrounds the locking cylinder (16,19) in the rest position.
Re Claim 26. (New) 
Da Silva discloses the handle unit according to claim 22, wherein the handle portion (26) can be brought into an actuating position from an operating position, wherein the cover element (36) is releasable (via connection 40,42) from the housing of the handle portion (26) at least in the actuating position or the operating position (Fig.1).
Re Claim 27. (New)
Da Silva discloses the handle unit according to claim 22, wherein the access opening is arranged on a broadside of the handle portion (end 32; Fig.1).

Da Silva discloses the handle unit according to claim 22, wherein the cover element (36) comprises at least one of at least one latch connection (40,42) or clip connection, whereby a force-fit connection to the housing (26) can be produced.
Re Claim 30. (New)
Da Silva discloses the handle unit according to claim 22, wherein the handle portion (26)  comprises a handle recess or a reach-through opening (Fig.1-3).
Re Claim 31. (New)
Da Silva discloses the handle unit according to claim 22, wherein the handle portion or the cover element (36) is an injected molded plastic part (col.2, line 3).
Re Claim 32. (New) 
Da Silva discloses the handle unit according to claim 22, wherein the cover element (36) is arranged flush with the housing (26).
Re Claim 33. (New)
Da Silva discloses the handle unit according to claim 22, wherein a handle mechanism (hjnge pin 30) is provided, whereby the handle portion is moveable in a translatory manner or along a circular path (col.2, lines 52-67).
Re Claim 35. (New)
Da Silva discloses the handle unit according to claim 22, wherein at least one opening aid (42) is arranged on the cover element (36), allowing a simplified removal of the cover element.
Re Claim 37. (New)
Da Silva discloses the handle unit according to claim 22, wherein the cover element (36) comprises a securing element (42), whereby the cover element (36) is mechanically connected to at least the handle portion (26,40) or the moveable part.
Re Claim 39. (New) 

Re Claim 40. (New) 
Da Silva discloses the handle unit according to claim 22, wherein a stop element (Fig.2, block 16 or portion of 10) is provided, wherein the handle portion (at 32) at least sectionally contacts the stop element (16,10) in the rest position, whereby the position of the handle portion can be sensed.
Re Claim 42. (New)
Da Silva discloses a door handle system for a vehicle comprising at least one handle unit (24) for a moveable part of a vehicle (door 10), comprising a locking cylinder (19) and a moveably-mounted handle portion (26) with a housing, wherein the handle portion can at least be brought into a rest position (Fig.2), in which the handle portion is arranged flush with an outer surface of the vehicle, and into an operating position (Fig.3), in which the handle portion is at least sectionally arranged spaced apart from the outer surface and can be grasped by a user, and at least one emergency key (22), wherein the emergency key is formed in multiple parts (Fig.1, bow 22 and shank 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva.
Re Claim 41. (New) 
Da Silva discloses the handle unit according to claim 22, wherein the side of the handle portion (26) facing away from the vehicle (10) is arrangeable, in the operating position, spaced apart from the outer surface (10) by between approximately 10 mm and approximately 75 mm, preferably between 20 mm and 55 mm.
While Da Silva fails to specify the claimed dimensions, Official Notice is taken that the range recited would have been obvious to one of ordinary skill in the art in order to facilitate gripping of the handle by a user hand.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva in view of Niskanen US 2007/0193320 (hereinafter Niskanen).
Re Claim 29. (New) 
Da Silva discloses the handle unit according to claim 22, but fails to teach wherein the cover element comprises a pivot mechanism, whereby the cover element is moveable in a translatory and rotary manner and the access opening is thereby releasable and closeable.
Niskanen discloses an alternate arrangement for a sliding cover (para [0012]) which instead utilizes a pivoting cover (20A) to reveal the lock cylinder (22),
It would have been obvious to one of ordinary skill in the art to modify the sliding cover of Da Silva to use a pivoting cover instead as taught by Niskanen to be an advantageous alternative.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva in view of Patel US 9,593,514 (hereinafter Patel).
Re Claim 34. (New)
Da Silva discloses the handle unit according to claim 22, but fails to teach wherein at least one sensor is provided.
Patel discloses a similar handle and lock cylinder cover arrangement further comprising at least one sensor (50, senses key fob or proximity of user).
It would have been obvious to one of ordinary skill in the art to modify the handle of Da Silva to include a well known sensor as taught by Patel and as is well known technology in vehicle handles.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva in view of McWilliams US 2014/0125071 (hereinafter McWilliams).
Re Claim 36. (New)
Da Silva discloses the handle unit according to claim 22, but fails to teach wherein the handle mechanism comprises a push- push mechanism, whereby the handle portion can mechanically be brought from the rest position at least into the operating position or actuating position.
 McWilliams discloses a similar handle and cover arrangement further comprising a push-push mechanism (10) in the handle base portion. 
It would have been obvious to one of ordinary skill in the art to modify the handle of Da Silva to include a well known push-push mechanism as taught by McWilliams and as is well known technology in lock handles.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva in view of Wittwer US 2003/0019261 (hereinafter Wittwer).
Re Claim 38. (New)
Da Silva discloses the handle unit according to claim 22, but fails to teach wherein a sealing element is provided.
Wittwer teaches a similar handle and cover arrangement further comprising sealing means (33,34) on the rear portion of the  handle (10).
It would have been obvious to one of ordinary skill in the art to modify the handle of Da Silva to include a well known sealing element as taught by Wittwer and as is well known technology in vehicle handles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Re Claims 22 and 42, also note Mathofer 2017/0037655, Bohm 2014/0047877, Muller 2012/0247161, Beck 2017/0159332, Katagiri 2009/0205383 (pivoting cover 4C), Wittwer 2003/0019261, Patel 9,593,514; note also that 10,030,413 is not valid prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675